DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of NASH and SEQ ID NO: 3 in the reply filed on 5/13/22 is acknowledged.
Claims 2 and 9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/13/22.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-8, and 10-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are directed to a method for screening and/or diagnosis of a disease “associated” with PNPLA3 or a method of treating a disease “associated with PNPLA3”.
The specification does not adequately describe the criteria for a disease to have any possible association to PNPLA3.  One would not be able to recognize which diseases are necessarily included or excluded from the instant genus absent any specific criteria.
Additionally, claim 1 is directed to a method of screening and/or diagnosing a disease comprising measuring the CE 16.1:16:0 ratio and does not recite any additional step.  The specification does not adequately describe what step is actually required for the method to result in screening and/or diagnosis.  As recited, regardless of what the CE 16:1/16:0 ratio actually is, screening and/or diagnosis has been performed.  The method appears to be missing steps in order to achieve the preamble.  Without further description of the method, one would not be able to readily recognize what steps are required and would not be able to recognize that applicant was in possession of the invention at the time of filing.  It appears that the limitations of claim 4 are required for the method of claim 1.
Claims 5 and 8 recite a compound targeting PNPLA3.  The specification does not adequately describe the structure required for the function of targeting PNPLA3.  One would not be able to readily envision which compounds are necessarily included or excluded from the genus of compounds targeted to PNPLA3 without further description of the structural requirements of targeting.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, 8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Puri et al. (Hepatology, 50(6); 1827-1838, 2009), in view of Bruschi et al. (Hepatology, 65(6), 1875-1890, 2017), Ruhanen et al. (J Lipid Res, 55(4), 739-746, 2014), and Vargeese (WO 2018/223081 A1).
Puri et al. teach that the palmitoleic acid (16:1 n7) to palmitic acid (16:0) ratio, reflective of Δ 9 SCD activity, was increased in NAFL and NASH across multiple lipid classes (Fig. 2A) (page 1831).  Therefore, increased CE 16:1/16:0 ratio was a known indicator of NASH.
Puri et al. teach that specific alterations in hepatic lipid composition characterize the spectrum of nonalcoholic fatty liver disease (NAFLD), which extends from nonalcoholic fatty liver (NAFL) to nonalcoholic steatohepatitis (NASH) (abstract).
Puri et al. teach that a comprehensive analysis of plasma lipids and eicosanoid metabolites quantified by mass spectrometry was performed in NAFL (n = 25) and NASH (n = 50) subjects and compared with lean normal controls (n = 50). The key findings include significantly increased total plasma monounsaturated fatty acids driven by palmitoleic (16:1 n7) and oleic (18:1 n9) acids content (P < 0.01 for both acids in both NAFL and NASH). The levels of palmitoleic acid, oleic acid, and palmitoleic acid to palmitic acid (16:0) ratio were significantly increased in NAFLD across multiple lipid classes.
Bruschi et al. teach that the genetic polymorphism I148M of patatin-like phospholipase domain–containing 3 (PNPLA3) is robustly associated with hepatic steatosis and its progression to steatohepatitis, fibrosis, and cancer (abstract).
Bruschi et al. teach that the ration of 16:1 n-7 to 16:0 was increased in PNLA3 I148M primary hepatic stellate cells relative to PNPLA3 WT primary hepatic stellate cells (Table 1, page 1886).
Ruhanen et al. teach that the I148M substitution in PNPLA3 determines a genetic form of NAFLD (abstract).  Ruhanen et al. teach that the relative amounts of MUFAs 18:1n-7 and 16:1n-7 (vaccenic and palmitoleic acids, respectively) were significantly increased as compared with the controls or PNPLA3 WT - transfected cells (ANOVA, P < 0.05; supplementary Table V) (page 743).  The supplementary Table V discloses that the ration of 16:1n-7 to 16:0 was .3 in the control cells, was .3 in the PNPLA3 WT cells, and was >.3 in the PNPLA3 I148M cells.  Therefore, it would have been obvious to assay for CE 16:1/16:0 to screen/diagnose a disease demonstrating hepatocyte triacylglycerol remodeling because Ruhanen et al. teaches that PNPLA3 mediates hepatocyte triacylglycerol remodeling and teaches comparison of CE 16:1/16:0 levels.  It would have been obvious for the patient to have a level above .3 given the levels taught by Ruhanen et al.
It would have been obvious to inhibit PNPLA3 with an antisense oligomer as a matter of design choice.  Vargeese et al. tach methods of treating or ameliorating PNPLA3-related disorders by administering antisense oligonucleotides targeting PNPLA3.  Vargeese et al. teaches that the method can be used to treat NASH [00590][001257].
Therefore, it was known to treat NASH via delivery of PNPLA3 targeted antisense oligonucleotides.  The patient having a CE 16:1/16:0 ratio above .3 would be an obvious selection because CE 16:1/16:0 ratios were known to be assessed in lipid disorders and Ruhanen et al. teach specific ranges.
Therefore, a method of screening and/or diagnosing NASH via measuring CE 16:1/16:0 ratio above .3 or a method of treating NASH via administration of a compound targeting PNPLA3 is obvious in view of the cited references.

Claims 1, 3-8, and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Puri et al. (Hepatology, 50(6); 1827-1838, 2009), in view of Bruschi et al. (Hepatology, 65(6), 1875-1890, 2017), Ruhanen et al. (J Lipid Res, 55(4), 739-746, 2014), and Vargeese (WO 2018/223081 A1), as set forth above, further in view of Freier et al. (WO 2020/061200 A1).
It would have been obvious to select the compounds of instant SEQ ID NOs: 1-3 as a matter of design choice.  
It is noted that instant SEQ ID NOs: 1-3 are each known PNPLA3 targeted antisense oligonucleotides, as taught by Freier et al. Delivery of the antisense oligomer as a conjugate is routine and is considered to be a matter of design choice given that the benefits of antisense conjugates are known.  For example, Freier et al. teach that conjugate groups are capable of binding to a particular cell type.  Freier et al. teach forming a conjugate and incorporating GalNAc, for example.
Freier et al. teach a method of delivering the compound to treat NASH.
Freier et al. teach incorporation of a conjugate group that is identical to instant ION 975616 (page 6 of instant specification; pages 16 and 17 of Freier et al.).
For the sequences, see the search results in SCORE as follows:
Search Result 20220516_122757_us-16-718-740-1.align450.rng.
RESULT 1
BHM95801
ID   BHM95801 standard; DNA; 16 BP.
XX
AC   BHM95801;
XX
DT   14-MAY-2020  (first entry)
XX
DE   Human PNPLA3 gene-targeted antisense oligonucleotide, SEQ ID 330.
XX
KW   Adiponutrin; PNPLA3 gene; Patatin like phospholipase domain containing 3;
KW   alcoholic liver cirrhosis; antidote; antiinflammatory;
KW   antimicrobial-gen.; antisense oligonucleotide; antisense therapy;
KW   cirrhosis; cytosine methylation; cytostatic; dJ796H7.1;
KW   fatty liver disease; gastrointestinal-gen.; gene silencing;
KW   genetic disorder; genetic-disease-gen.; hemochromatosis; hepatitis;
KW   hepatitis c virus infection; hepatocellular carcinoma; hepatotropic;
KW   liver cirrhosis; liver disease; liver failure; liver fibrosis;
KW   liver injury; metabolic-gen.; non alcoholic fatty liver disease;
KW   non-alcoholic steatohepatitis; phosphorothioate;
KW   primary sclerosing cholangitis; prophylactic to disease; ss;
KW   steatohepatitis; therapeutic; virucide; vulnerary.
XX
OS   Homo sapiens.
OS   Synthetic.
XX
FH   Key             Location/Qualifiers
FT   modified_base   1..16
FT                   /*tag=  a
FT                   /mod_base= OTHER
FT                   /note= "OTHER = phosphorothioate backbone and (S)-cEt 
FT                   sugar modified wings at the 5' and 3' ends, which are 3 
FT                   nucleotides in length. Also all cytidine residues are 5-
FT                   methylcytidines"
XX
CC PN   WO2020061200-A1.
XX
CC PD   26-MAR-2020.
XX
CC PF   18-SEP-2019; 2019WO-US051743.
XX
PR   19-SEP-2018; 2018US-0733152P.
XX
CC PA   (ISSP ) IONIS PHARM INC.
XX
CC PI   Freier SM,  Bui H;
XX
DR   WPI; 2020-23678L/031.
XX
CC PT   Patatin-like phospholipase domain-containing protein 3 expression 
CC PT   modulator for composition, comprises modified oligonucleotide 8 to 80 
CC PT   linked nucleosides in length having nucleobase sequence comprising 
CC PT   contiguous nucleobases.
XX
CC PS   Claim 1; SEQ ID NO 330; 187pp; English.
XX
CC   The present invention relates to a novel compound or its salt, useful for
CC   manufacturing a medicament for inhibiting the expression of a patatin 
CC   like phospholipase domain containing 3 (PNPLA3) gene for treating, 
CC   preventing, or ameliorating a disease associated with PNPLA3. The 
CC   compound comprising a modified oligonucleotide 8 to 80 linked nucleosides
CC   in length having a nucleobase sequence comprising at least 8, at least 9,
CC   at least 10, at least 11, or at least 12 contiguous nucleobases of any of
CC   the nucleobase sequences of SEQ ID NOs: 17-2169 (see BHM95488-BHM97640). 
CC   The invention further provides: (1) a modified oligonucleotide and a 
CC   conjugate group; (2) a composition comprising the compound or the 
CC   modified oligonucleotide and a pharmaceutically acceptable carrier; (3) a
CC   method for treating, preventing, or ameliorating a disease associated 
CC   with PNPLA3 in an individual, which comprises administering the compound 
CC   targeted to PNPLA3 to the individual, wherein the disease is liver 
CC   disease, non-alcoholic fatty liver disease (NAFLD), hepatic steatosis, 
CC   non-alcoholic steatohepatitis (NASH), liver cirrhosis, hepatocellular 
CC   carcinoma, alcoholic liver cirrhosis, alcoholic steatohepatitis (ASH), 
CC   HCV hepatitis, chronic hepatitis, hereditary hemochromatosis, or primary 
CC   sclerosing cholangitis; (4) a method for inhibiting the expression of 
CC   PNPLA3 in a cell; (5) a method for reducing or inhibiting liver damage, 
CC   steatosis, liver fibrosis, liver inflammation, liver scarring or 
CC   cirrhosis, liver failure, liver enlargement, elevated transaminases, or 
CC   hepatic fat accumulation in an individual; and (6) a phosphoric acid 
CC   derivative or its salt. Note: SEQ ID NOs:7-10 are mentioned on pages 13 
CC   and 53, but no corresponding sequences are provided in the patent.
XX
SQ   Sequence 16 BP; 4 A; 3 C; 3 G; 6 T; 0 U; 0 Other;

  Query Match             100.0%;  Score 16;  DB 65;  Length 16;
  Best Local Similarity   100.0%;  
  Matches   16;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CTAGTAAATGCTTGTC 16
              ||||||||||||||||
Db          1 CTAGTAAATGCTTGTC 16


Search Result 20220516_122757_us-16-718-740-2.align450.rng.
RESULT 1
BHM96370
ID   BHM96370 standard; DNA; 16 BP.
XX
AC   BHM96370;
XX
DT   14-MAY-2020  (first entry)
XX
DE   Human PNPLA3 gene-targeted antisense oligonucleotide, SEQ ID 899.
XX
KW   Adiponutrin; PNPLA3 gene; Patatin like phospholipase domain containing 3;
KW   alcoholic liver cirrhosis; antidote; antiinflammatory;
KW   antimicrobial-gen.; antisense oligonucleotide; antisense therapy;
KW   cirrhosis; cytosine methylation; cytostatic; dJ796H7.1;
KW   fatty liver disease; gastrointestinal-gen.; gene silencing;
KW   genetic disorder; genetic-disease-gen.; hemochromatosis; hepatitis;
KW   hepatitis c virus infection; hepatocellular carcinoma; hepatotropic;
KW   liver cirrhosis; liver disease; liver failure; liver fibrosis;
KW   liver injury; metabolic-gen.; non alcoholic fatty liver disease;
KW   non-alcoholic steatohepatitis; phosphorothioate;
KW   primary sclerosing cholangitis; prophylactic to disease; ss;
KW   steatohepatitis; therapeutic; virucide; vulnerary.
XX
OS   Homo sapiens.
OS   Synthetic.
XX
FH   Key             Location/Qualifiers
FT   modified_base   1..16
FT                   /*tag=  a
FT                   /mod_base= OTHER
FT                   /note= "OTHER = phosphorothioate backbone and (S)-cEt 
FT                   sugar modified wings at the 5' and 3' ends, which are 3 
FT                   nucleotides in length. Also all cytidine residues are 5-
FT                   methylcytidines"
XX
CC PN   WO2020061200-A1.
XX
CC PD   26-MAR-2020.
XX
CC PF   18-SEP-2019; 2019WO-US051743.
XX
PR   19-SEP-2018; 2018US-0733152P.
XX
CC PA   (ISSP ) IONIS PHARM INC.
XX
CC PI   Freier SM,  Bui H;
XX
DR   WPI; 2020-23678L/031.
XX
CC PT   Patatin-like phospholipase domain-containing protein 3 expression 
CC PT   modulator for composition, comprises modified oligonucleotide 8 to 80 
CC PT   linked nucleosides in length having nucleobase sequence comprising 
CC PT   contiguous nucleobases.
XX
CC PS   Claim 1; SEQ ID NO 899; 187pp; English.
XX
CC   The present invention relates to a novel compound or its salt, useful for
CC   manufacturing a medicament for inhibiting the expression of a patatin 
CC   like phospholipase domain containing 3 (PNPLA3) gene for treating, 
CC   preventing, or ameliorating a disease associated with PNPLA3. The 
CC   compound comprising a modified oligonucleotide 8 to 80 linked nucleosides
CC   in length having a nucleobase sequence comprising at least 8, at least 9,
CC   at least 10, at least 11, or at least 12 contiguous nucleobases of any of
CC   the nucleobase sequences of SEQ ID NOs: 17-2169 (see BHM95488-BHM97640). 
CC   The invention further provides: (1) a modified oligonucleotide and a 
CC   conjugate group; (2) a composition comprising the compound or the 
CC   modified oligonucleotide and a pharmaceutically acceptable carrier; (3) a
CC   method for treating, preventing, or ameliorating a disease associated 
CC   with PNPLA3 in an individual, which comprises administering the compound 
CC   targeted to PNPLA3 to the individual, wherein the disease is liver 
CC   disease, non-alcoholic fatty liver disease (NAFLD), hepatic steatosis, 
CC   non-alcoholic steatohepatitis (NASH), liver cirrhosis, hepatocellular 
CC   carcinoma, alcoholic liver cirrhosis, alcoholic steatohepatitis (ASH), 
CC   HCV hepatitis, chronic hepatitis, hereditary hemochromatosis, or primary 
CC   sclerosing cholangitis; (4) a method for inhibiting the expression of 
CC   PNPLA3 in a cell; (5) a method for reducing or inhibiting liver damage, 
CC   steatosis, liver fibrosis, liver inflammation, liver scarring or 
CC   cirrhosis, liver failure, liver enlargement, elevated transaminases, or 
CC   hepatic fat accumulation in an individual; and (6) a phosphoric acid 
CC   derivative or its salt. Note: SEQ ID NOs:7-10 are mentioned on pages 13 
CC   and 53, but no corresponding sequences are provided in the patent.
XX
SQ   Sequence 16 BP; 6 A; 3 C; 3 G; 4 T; 0 U; 0 Other;

  Query Match             100.0%;  Score 16;  DB 65;  Length 16;
  Best Local Similarity   100.0%;  
  Matches   16;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GTAATATTCAGACCAG 16
              ||||||||||||||||
Db          1 GTAATATTCAGACCAG 16


 Search Result 20220516_122757_us-16-718-740-3.align450.rng.

RESULT 1
BHM96560
ID   BHM96560 standard; DNA; 16 BP.
XX
AC   BHM96560;
XX
DT   14-MAY-2020  (first entry)
XX
DE   Human PNPLA3 gene-targeted antisense oligonucleotide, SEQ ID 1089.
XX
KW   2'-MOE; 2'-O-methoxyethyl; Adiponutrin; PNPLA3 gene;
KW   Patatin like phospholipase domain containing 3;
KW   alcoholic liver cirrhosis; antidote; antiinflammatory;
KW   antimicrobial-gen.; antisense oligonucleotide; antisense therapy;
KW   cirrhosis; cytosine methylation; cytostatic; dJ796H7.1;
KW   fatty liver disease; gastrointestinal-gen.; gene silencing;
KW   genetic disorder; genetic-disease-gen.; hemochromatosis; hepatitis;
KW   hepatitis c virus infection; hepatocellular carcinoma; hepatotropic;
KW   liver cirrhosis; liver disease; liver failure; liver fibrosis;
KW   liver injury; metabolic-gen.; non alcoholic fatty liver disease;
KW   non-alcoholic steatohepatitis; phosphorothioate;
KW   primary sclerosing cholangitis; prophylactic to disease; ss;
KW   steatohepatitis; therapeutic; virucide; vulnerary.
XX
OS   Homo sapiens.
OS   Synthetic.
XX
FH   Key             Location/Qualifiers
FT   modified_base   1..16
FT                   /*tag=  a
FT                   /mod_base= OTHER
FT                   /note= "OTHER = phosphorothioate backbone and (S)-cEt 
FT                   sugar modified wings at the 5' and 3' ends, which are 3 
FT                   nucleotides in length. Also all cytidine residues are 5-
FT                   methylcytidines"
FT   modified_base   2..3
FT                   /*tag=  b
FT                   /mod_base= OTHER
FT                   /note= "OTHER = Optionally modified with (S)-cEt sugar 
FT                   group"
FT   modified_base   2
FT                   /*tag=  c
FT                   /mod_base= OTHER
FT                   /note= "OTHER = Optionally 2'-methyoxyethyl (2'-MOE)"
FT   modified_base   12..16
FT                   /*tag=  d
FT                   /mod_base= OTHER
FT                   /note= "OTHER = Optionally 2'-methyoxyethyl (2'-MOE)"
XX
CC PN   WO2020061200-A1.
XX
CC PD   26-MAR-2020.
XX
CC PF   18-SEP-2019; 2019WO-US051743.
XX
PR   19-SEP-2018; 2018US-0733152P.
XX
CC PA   (ISSP ) IONIS PHARM INC.
XX
CC PI   Freier SM,  Bui H;
XX
DR   WPI; 2020-23678L/031.
XX
CC PT   Patatin-like phospholipase domain-containing protein 3 expression 
CC PT   modulator for composition, comprises modified oligonucleotide 8 to 80 
CC PT   linked nucleosides in length having nucleobase sequence comprising 
CC PT   contiguous nucleobases.
XX
CC PS   Claim 1; SEQ ID NO 1089; 187pp; English.
XX
CC   The present invention relates to a novel compound or its salt, useful for
CC   manufacturing a medicament for inhibiting the expression of a patatin 
CC   like phospholipase domain containing 3 (PNPLA3) gene for treating, 
CC   preventing, or ameliorating a disease associated with PNPLA3. The 
CC   compound comprising a modified oligonucleotide 8 to 80 linked nucleosides
CC   in length having a nucleobase sequence comprising at least 8, at least 9,
CC   at least 10, at least 11, or at least 12 contiguous nucleobases of any of
CC   the nucleobase sequences of SEQ ID NOs: 17-2169 (see BHM95488-BHM97640). 
CC   The invention further provides: (1) a modified oligonucleotide and a 
CC   conjugate group; (2) a composition comprising the compound or the 
CC   modified oligonucleotide and a pharmaceutically acceptable carrier; (3) a
CC   method for treating, preventing, or ameliorating a disease associated 
CC   with PNPLA3 in an individual, which comprises administering the compound 
CC   targeted to PNPLA3 to the individual, wherein the disease is liver 
CC   disease, non-alcoholic fatty liver disease (NAFLD), hepatic steatosis, 
CC   non-alcoholic steatohepatitis (NASH), liver cirrhosis, hepatocellular 
CC   carcinoma, alcoholic liver cirrhosis, alcoholic steatohepatitis (ASH), 
CC   HCV hepatitis, chronic hepatitis, hereditary hemochromatosis, or primary 
CC   sclerosing cholangitis; (4) a method for inhibiting the expression of 
CC   PNPLA3 in a cell; (5) a method for reducing or inhibiting liver damage, 
CC   steatosis, liver fibrosis, liver inflammation, liver scarring or 
CC   cirrhosis, liver failure, liver enlargement, elevated transaminases, or 
CC   hepatic fat accumulation in an individual; and (6) a phosphoric acid 
CC   derivative or its salt. Note: SEQ ID NOs:7-10 are mentioned on pages 13 
CC   and 53, but no corresponding sequences are provided in the patent.
XX
SQ   Sequence 16 BP; 3 A; 3 C; 3 G; 7 T; 0 U; 0 Other;

  Query Match             100.0%;  Score 16;  DB 65;  Length 16;
  Best Local Similarity   100.0%;  
  Matches   16;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CTTTATTCAATGTGGC 16
              ||||||||||||||||
Db          1 CTTTATTCAATGTGGC 16

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy Hudson Bowman whose telephone number is (571)272-0755. The examiner can normally be reached M-F 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY H BOWMAN/Primary Examiner, Art Unit 1635